Citation Nr: 0704858	
Decision Date: 02/21/07    Archive Date: 02/27/07

DOCKET NO.  05-07 905	)	DATE
	)
	)

Received on appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1974 to August 
1975.  He died on September [redacted], 2002.  The appellant is the 
veteran's surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia, which, inter alia, denied service connection for 
the cause of the veteran's death.  In April 2004, the 
veteran's claims folder was transferred to the VA RO in 
Philadelphia, Pennsylvania.  

In August 2005, the appellant testified at a hearing before 
the undersigned Veterans Law Judge at the VA office in 
Washington, DC (Board hearing); a copy of this transcript is 
associated with the record.


FINDINGS OF FACT

1.  The veteran died on September [redacted], 2002.  The certificate 
of death lists cardiac arrest as the immediate cause of death 
and essential hypertension as a contributing condition.
 
2.  The appellant was married to the veteran at the time of 
his death.

3.  At the time of the veteran's death, he was not service-
connected for any disability.

4.  There is no competent medical evidence that links the 
veteran's fatal cardiac arrest or essential hypertension, as 
a contributing condition, to service.  


CONCLUSION OF LAW

The veteran's fatal cardiac arrest and essential hypertension 
were not caused by, or substantially or materially 
contributed to by, a disability or disease incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1137, 1310, 5103, 5103A, 
5107 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.159, 3.303, 3.312 (2006).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In the present case, a January 2003 letter satisfied notice 
requirements for elements (1), (2) and (3) above, but it is 
unclear from the record whether the appellant was explicitly 
asked to provide "any evidence in [her] possession that 
pertains" to her claim prior the initial RO decision.  See 38 
C.F.R. § 3.159(b)(1).  Nevertheless, as a practical matter 
the Board finds that she has been notified of the need to 
provide such evidence, for the following reasons.  The 
September 2003 letter informed the appellant what additional 
information or evidence was needed to support her claim, and 
that it was her responsibility to make sure that VA received 
all requested records that were not in the possession of a 
Federal department or agency.  Under these circumstances, the 
Board is satisfied that the appellant has been adequately 
informed of the need to submit relevant evidence in her 
possession.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VA's notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  The appellant 
was not provided with such notice.  However, since service 
connection for the veteran's cause of death is being denied 
in the present case, there can be no possibility of any 
prejudice to the claimant under the holding in Dingess, 
supra, in deciding this issue.  

The appellant has not alleged any prejudice with respect to 
the timing of any notification, nor has any been shown.  The 
Board finds that the purpose behind these notice requirements 
has been satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of her claim.  

The veteran's service medical records, VA medical records and 
examination reports, non-VA medical records, the appellant's 
Board hearing transcript and lay statements have been 
associated with the record.  VA has obtained, or made 
reasonable efforts to obtain, all evidence which might be 
relevant to the appellant's claim and VA has satisfied, to 
the extent possible, the duty to assist.  The Board is not 
aware of the existence of additional relevant evidence in 
connection with the appellant's claim.  

For the above reasons, it is not prejudicial to the appellant 
for the Board to proceed to finally decide the appeal.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993); see also 38 C.F.R. § 20.1102 (2006) (harmless 
error).


Analysis

To establish service connection for the cause of the 
veteran's death, evidence must be presented which in some 
fashion links the fatal disease to a period of military 
service or an already service-connected disability.  See 38 
U.S.C.A. §§ 1110, 1310 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.303, 3.310, 3.312 (2006); Ruiz v. Gober, 10 Vet. App. 352 
(1997).  In short, the evidence must show that a service-
connected disability was either the principal cause or a 
contributory cause of death.  For a service-connected 
disability to be the principal (primary) cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause or be etiologically related.  A contributory 
cause of death is inherently one not related to the principal 
cause.  In determining whether the service-connected 
disability was a contributory cause of the death, it must be 
shown that it contributed substantially or materially; that 
it combined to cause death; that it aided or lent assistance 
to the production of death.  For a service-connected 
disability to constitute a contributory cause, it is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312; see also 
Gabrielson v. Brown, 7 Vet. App. 36, 39 (1994).

The veteran died on September [redacted], 2002.  The certificate of 
death lists cardiac arrest as the immediate cause of death 
and essential hypertension as a contributing condition.  He 
was not service-connected for any disability.  On the 
occasion of the aforementioned hearing on appeal, the 
appellant, who was married to the veteran at the time of his 
death, testified that service connection for the cause of the 
veteran's death should be granted on the basis that his fatal 
cardiac arrest and the contributing condition of essential 
hypertension were the result of his active duty.

Service medical records do not reflect any treatment for or 
diagnosis of a heart condition or hypertension.  On the 
veteran's separation Report of Medical History, he indicated 
that, after exercise, he had shortness of breath, palpations 
and elevated blood pressure.  However, there is no indication 
of this in his service medical records, and his separation 
Report of Medical Examination reflects a normal blood 
pressure reading on discharge and no indication of a heart 
condition or hypertension.   In addition, there is no 
evidence of treatment, manifestation, or diagnosis of a heart 
condition or hypertension within one year of the veteran's 
discharge from active duty.  

In a January 1998 VA general medical examination, the veteran 
reported that he had periods of shortness of breath which had 
begun six months prior to the examination, but that he had no 
chest pain.  The examiner opined that it was a normal 
cardiovascular examination.  

There is no competent medical evidence in the record linking 
a heart condition or hypertension with the veteran's period 
of active duty, and the veteran was not service-connected for 
any disability at the time of his death.  Service medical 
records do not reflect treatment or a diagnosis of a heart 
condition or hypertension, there is no evidence showing that 
such disorders manifested within a year of service, and there 
is no medical opinion linking the veteran's cardiac arrest or 
essential hypertension to his active duty.  Without such 
evidence, there is no basis upon which to establish service 
connection for the cause of death. 

In terms of the appellant's own statements, she, as a 
layperson, with no apparent medical expertise or training, is 
not competent to comment on the presence or etiology of a 
medical disorder.  Rather, medical evidence is needed to that 
effect.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Accordingly, service-connection for the veteran's fatal 
cardiac arrest and essential hypertension is denied as the 
evidence fails to establish that the veteran's conditions 
were related to service or a service-connected disability.  
Since the preponderance of the evidence is against this 
claim, the benefit of the doubt doctrine is not for 
application.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for the cause of the veteran's death is 
denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


